Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 02/05/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Currently, claims 13-15 are withdrawn from consideration as a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiko et al. (JP 2007316272A).
Claims 1 and 4:  Masahiko teaches an intermediate transfer body comprising a surface layer containing fluororesin particles and a silicone compound (Fig. 1 and [0042]), wherein the fluororesin particle can be PTFE {instant claim 4}
Claim 5:  Masahiko teaches the particle size of the fluororesin particles is 0.2-50 µm [0056], which overlaps with the claimed range.
Claim 7:  Masahiko teaches the surface layer further comprises an additive such as a conductive substance [0063].

Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masahiko et al. (JP 2007316272A) as applied to claim 1 above, as evidenced by Calsak Corporation.
Masahiko teaches the claimed invention above.
Claims 4-6:  Masahiko teaches “KTL500F” as a suitable example of the fluororesin particle [0093].  Evidence shows that “KTL500F” is PTFE powder {instant claim 4} with a particle size of 1 µm or less {instant claim 5} and a melting point of 310 degree C or more {instant claim 6} (Table of Calsak Corporation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko et al. (JP 2007316272A) as applied to claim 1 above.
Masahiko teaches the claimed invention above.
Claims 2 and 3:  With respect to the amount of the fluororesin particles, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the fluororesin particles, and the motivation would be to control the releasing property of the surface layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Claim 10:  With respect to the thickness of the surface layer, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the surface layer, and the motivation would be to control the flexibility and durability of the intermediate transfer body.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko et al. (JP 2007316272A) as applied to claim 1 above, and further in view of Fukuda (US 2017/0023899 A1).
Masahiko teaches the claimed invention above.
Claims 7-9:  Masahiko teaches the surface layer further comprises an additive [0063], but does not teach carbon black as the additive.  However, Fukuda teaches an {instant claim 8} as an additive ([0041]-[0043]).  With respect to the amount of the carbon black {instant claim 9}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the carbon black, and the motivation would be to control the conductivity of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Masahiko and Fukuda are analogous art because they are from the same field of endeavor that is the intermediate transfer member art.  It would have been obvious to a person of ordinary skill in the art to combine the carbon black additive of Fukuda with the invention of Masahiko, and the motivation for combining would be, as Fukuda suggested, to control the volume resistivity of the layer [0043].

Claims 1-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (US 2015/0024648 A) in view of Masahiko et al. (JP 2007316272A) and as evidenced by Calsak Corporation.
Claims 1-7 and 10-12:  Landa teaches an intermediate transfer member comprising a release layer, an adhesive layer, a conformational layer, an electrically conductive layer, a compressible layer, a reinforcement layer and a low friction layer in the order thereof (Fig. 7 and [0394]), wherein the adhesive layer comprises a silicone {instant claims 11 and 12}.  The reinforcement layer meets the claimed fabric layer, the conformational layer meets the claimed soft compliance layer, and the adhesive layer meets the claimed primer layer.
Landa does not teach the release layer as recited in the claimed invention.  However, Masahiko teaches an intermediate transfer body comprising a surface layer containing fluororesin particles and a silicone compound (Fig. 1 and [0042]), wherein the fluororesin particle can be PTFE {instant claim 4} [0055].  The surface layer meets the claimed release layer.  Masahiko teaches the particle size of the fluororesin particles is 0.2-50 µm {instant claim 5} [0056], which overlaps with the claimed range.  Masahiko teaches the surface layer further comprises an additive such as a conductive substance {instant claim 7} [0063].  Masahiko teaches “KTL500F” as a suitable example of the fluororesin particle [0093].  Evidence shows that “KTL500F” is PTFE powder {instant claim 4} with a particle size of 1 µm or less {instant claim 5} and a melting point of 310 degree C or more {instant claim 6} (Table of Calsak Corporation).
With respect to the amount of the fluororesin particles {instant claims 2 and 3}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the fluororesin particles, and the motivation would be to control the releasing property of the surface layer.  A prima facie case of obviousness In re Boesch and Slaney, 205 USPQ 215.
With respect to the thickness of the surface layer {instant claim 10}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the surface layer, and the motivation would be to control the flexibility and durability of the intermediate transfer body.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Landa and Masahiko are analogous art because they are from the same field of endeavor that is the intermediate transfer member art.  It would have been obvious to a person of ordinary skill in the art to combine the release layer of Masahiko with the invention of Landa, and the motivation for combining would be, as Masahiko suggested, to provide a surface/release layer with no or reduced cracks [0009].

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landa et al. (US 2015/0024648 A) in view of Masahiko et al. (JP 2007316272A) and Fukuda (US 2017/0023899 A1), and as evidenced by Calsak Corporation.
Claims 1-12:  Landa teaches an intermediate transfer member comprising a release layer, an adhesive layer, a conformational layer, an electrically conductive layer, a compressible layer, a reinforcement layer and a low friction layer in the order thereof {instant claims 11 and 12}.  The reinforcement layer meets the claimed fabric layer, the conformational layer meets the claimed soft compliance layer, and the adhesive layer meets the claimed primer layer.
Landa does not teach the release layer as recited in the claimed invention.  However, Masahiko teaches an intermediate transfer body comprising a surface layer containing fluororesin particles and a silicone compound (Fig. 1 and [0042]), wherein the fluororesin particle can be PTFE {instant claim 4} [0055].  The surface layer meets the claimed release layer.  Masahiko teaches the particle size of the fluororesin particles is 0.2-50 µm {instant claim 5} [0056], which overlaps with the claimed range.  Masahiko teaches the surface layer further comprises an additive such as a conductive substance {instant claim 7} [0063].  Masahiko teaches “KTL500F” as a suitable example of the fluororesin particle [0093].  Evidence shows that “KTL500F” is PTFE powder {instant claim 4} with a particle size of 1 µm or less {instant claim 5} and a melting point of 310 degree C or more {instant claim 6} (Table of Calsak Corporation).
With respect to the amount of the fluororesin particles {instant claims 2 and 3}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the fluororesin particles, and the motivation would be to control the releasing property of the surface layer.  A prima facie case of obviousness In re Boesch and Slaney, 205 USPQ 215.
With respect to the thickness of the surface layer {instant claim 10}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the thickness of the surface layer, and the motivation would be to control the flexibility and durability of the intermediate transfer body.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Masahiko teaches the surface layer further comprises an additive [0063], but does not teach carbon black as the additive.  However, Fukuda teaches an intermediate transfer belt comprising a surface layer containing carbon black {instant claims 7 and 8} as an additive ([0041]-[0043]).  With respect to the amount of the carbon black {instant claim 9}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the content of the carbon black, and the motivation would be to control the conductivity of the layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney
Masahiko and Fukuda are analogous art because they are from the same field of endeavor that is the intermediate transfer member art.  It would have been obvious to a person of ordinary skill in the art to combine the carbon black additive of Fukuda with the invention of Masahiko, and the motivation for combining would be, as Fukuda suggested, to control the volume resistivity of the layer [0043].
Landa and Masahiko/Fukuda are analogous art because they are from the same field of endeavor that is the intermediate transfer member art.  It would have been obvious to a person of ordinary skill in the art to combine the release layer of Masahiko/Fukuda with the invention of Landa, and the motivation for combining would be, as Masahiko suggested, to provide a surface/release layer with no or reduced cracks [0009].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
February 27, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785